             Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 1 of 23



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  )
S.C. JOHNSON & SON, INC.,                         )
                                                  )
                  Plaintiff,                      ) C.A. No. __________________
                                                  )
         v.                                       )
GREENERWAYS LLC,                                  ) JURY TRIAL DEMANDED
                                                  )
                  Defendant.                      )
                                                  )

                                             COMPLAINT

        Plaintiff S.C. JOHNSON & SON, Inc., by and through its undersigned counsel, McCarter

& English, LLP, hereby files this Complaint against Defendant GREENERWAYS LLC and in

support thereof, alleges as follows:

                                               PARTIES

        1.        This is a civil action for false advertising, in violation of the Lanham Act, 15

U.S.C. § 1125(a), and Pennsylvania Common Law Unfair Competition.

        2.        Plaintiff S.C Johnson & Son, Inc., (“SCJ”) is incorporated under the laws of the

State of Wisconsin with a principal place of business located at 1525 Howe Street, Racine,

Wisconsin 53403.

        3.        Upon information and belief, Greenerways LLC (“Greenerways”) is a

Pennsylvania Limited Liability Company with a principal place of business located at 668 Stony

Hill Road, Suite 143, Yardley, Pennsylvania 19067.

        4.        Upon information and belief, Greenerways conducts business as "Greenerways

Organic."




ME1 30860218v.1
             Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 2 of 23



                                      JURISDICTION AND VENUE

        5.        This Court has subject matter jurisdiction over the Lanham Act claim pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1121.

        6.        This Court has supplemental jurisdiction over the state law claim pursuant to 28

U.S.C. § 1367(a), because it is so related to the Lanham Act claim that it forms part of the same

case or controversy under Article III of the U.S. Constitution.

        7.        This Court has general personal jurisdiction over Greenerways because

Greenerways’ principal place of business is located in the Eastern District of Pennsylvania.

        8.        Venue is appropriate in this matter pursuant to 28 U.S.C. 1391(b)(1), because

Defendant resides in this judicial district pursuant to 28 U.S.C. § 1391(c)(2).

                                    FACTUAL BACKGROUND

        9.        SCJ is a family-owned company and one of the leading manufacturers of

household cleaning products and products for pest control, home storage, air care, and shoe care.

        10.       Greenerways sells at least four insect repellent products: "Bug Repellant," "Bug

Repellent for Kids," "2-in-1 SPF 30 Sunscreen & Bug Repellent," and "Mosquito Bite-

FreeZone" (collectively, the "Products") throughout the United States, including in Wisconsin

and Pennsylvania.

        11.       Greenerways' product labelling, advertising, social media posts, and other

consumer communications related to the Products contain a multitude of false and misleading

statements, in violation of the Lanham Act and Pennsylvania Common Law Unfair Competition.

        12.       Greenerways' false and misleading statements fall into two categories: (1) false

and misleading statements regarding alleged detrimental impacts of DEET (the "DEET Claims");

and (2) false and misleading statements regarding the composition of the Products themselves,

including false claims related to the safety of the Products (the "Product Claims").

                                                   2
ME1 30860218v.1
             Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 3 of 23



        13.       These false and misleading statements are at the core of Greenerways’ marketing

campaign for the Products.

        14.       The DEET Claims relate to the alleged dangers of DEET as an active ingredient

in insect repellant products that compete with the Products.

        15.       The Product Claims relate to the nature of the Products themselves, including the

Products’ safety and efficacy.

        16.       Greenerways’ false and misleading statements, all of which relate to the safety or

efficacy of products used by consumers and their families, are material to consumers' purchasing

decisions.

        17.       Upon information and belief, consumers have made and will continue to make

purchasing decisions based on Greenerways' false and misleading statements about the Products.

        18.       The Products, which contain false and misleading statements on their packaging,

are available at retail locations throughout Wisconsin and Pennsylvania, including, but not

limited to, Walmart and Costco stores, and are sold direct to Wisconsin and Pennsylvania

consumers through Greenerways' interactive website at greenerways.com.

        19.       SCJ sells insect repellents, both with and without DEET, that compete with the

Products. SCJ has been harmed by Greenerways' false and misleading statements, both in terms

of lost sales and loss of goodwill associated with SCJ’s products that contain DEET.

        20.       Greenerways systematically and intentionally misleads the consuming public in

its product labelling, advertising claims, and consumer communications.

        21.       Greenerways, which misleadingly calls itself "Greenerways Organic," sells a

variety of insect repellent products that do not contain the well-known insect repellant active

ingredient DEET.



                                                   3
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 4 of 23



        22.       The dominant focus of Greenerways' public communications regarding its insect

repellant products is a campaign of false and deceptive attacks on DEET.

        23.       Upon information and belief, Greenerways makes false and deceptive statements

regarding DEET in an attempt to spread fear and misinformation to drive consumers away from

products that contain DEET.

        24.       SCJ is a longstanding leading producer of household pest control products, and

has been particularly focused on ensuring that consumers have access to pest control products

that are both safe and effective.

        25.       SCJ supports free and fair competition and understands that there is a place in the

market for insect repellant products that do not contain DEET. SCJ itself produces a variety of

insect repellant products that do not contain DEET.

        26.       SCJ believes that product labels, advertisements, and other statements made to

consumers regarding products should be truthful and rooted in good science so that consumers

can make meaningful, informed choices for themselves and their families.

        27.       Decades of rigorous scientific research conducted by numerous health and

government agencies such as the U.S. Environmental Protraction Agency ("EPA"), the U.S.

Centers for Disease Control ("CDC"), the American Academy of Pediatrics ("AAP"), and the

Environmental Working Group, demonstrate that DEET is an effective, reliable, and safe

personal insect repellant when used as directed.

        28.       Greenerways' fearmongering campaign against DEET relies on demonstrably

false attacks on DEET and contradicts the overwhelming scientific evidence in support of

DEET's safety when used as directed, and irresponsibly misleads consumers.




                                                   4
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 5 of 23



                       DEET IS PROVEN TO BE SAFE AND EFFECTIVE

         29.      DEET is a safe, reliable, and effective active ingredient that has been used in

insect repellents for decades.

         30.      The EPA has studied DEET for decades and conducted numerous comprehensive

human health risk assessments on DEET.

         31.      In 1998, the EPA completed a "comprehensive re-assessment" of DEET and

concluded: "[B]ased on extensive toxicity testing, we believe that the normal use of DEET does

not present a health concern to the general population, including children." See, EPA, "DEET"

(available at https://www.epa.gov/insect-repellents/deet) (last accessed July 2, 2019).

         32.      In 2014, the EPA completed a review of DEET pursuant to the Registration

Review Program and again concluded that it "continue[s] to believe that the normal use of DEET

does not present a health concern to the general population, including children." Id.

         33.      The CDC recommends the use of repellents containing DEET for mosquito and

tick disease protection. See, CDC, "West Nile Virus Prevention" (available at

https://www.cdc.gov/westnile/prevention/index.html) (last accessed July 2, 2019).

         34.      The CDC further concluded that when used as directed, DEET is "proven safe and

effective, even for pregnant and breastfeeding women." Id.

         35.      The AAP instructs families to "[u]se insect repellents containing DEET when

needed to prevent insect-related diseases." See American Academy of Pediatrics "Insect Bite

and Repellent Safety Tips from the American Academy of Pediatrics" (June 29, 2018) (available

at https://www.aap.org/en-us/about-the-aap/aap-press-room/news-features-and-safety-

tips/Pages/Insect-Bite-and-Repellant-Safety-Tips-from-the-AAP.aspx) (last accessed July 2,

2019).



                                                    5
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 6 of 23



        36.       The AAP recommends DEET for children as young as 2 months old. Id.

        37.       DEET has also been studied extensively by academia. For example, the Journal

of Pharmacotherapy published an article in 2010 titled "Mosquito-borne Illnesses in Travelers: A

Review of Risk and Prevention," which reported:

                  The preferred insect repellent is DEET because of its long history of safety
                  and efficacy and wide range of concentrations and formulations. All other
                  non-CDC recommended insect repellents should be avoided because they
                  may not adequately protect against aggressive, biting mosquitoes
                  encountered around the world.

Mirzaian, et al., "Mosquito-borne Illnesses in Travelers: A Review of Risk and Prevention,"

Journal of Pharmacotherapy, 2010, 30(10): 1031-1043.

        38.       The Environmental Working Group ("EWG"), a non-profit, non-partisan

organization "dedicated to protecting human health and the environment," recently updated its

"Guide to Bug Repellents," and named DEET as one of its three "top picks:"

                  Many people are concerned about the possible drawbacks of common
                  repellent active ingredients, like DEET. EWG researchers have analyzed
                  the science in depth and found that, with proper application and
                  precaution, our recommended active ingredients—Picaridin, DEET, and
                  IR3535—effectively reduce risk from life-altering disease and have very
                  low toxicity concerns. . .

                  These repellents offer a high level of protection from a variety of biting
                  insects and ticks, have good safety profiles, and are registered with the
                  EPA, so they must provide data on both efficacy and toxicity. . .

                  DEET's safety profile is better than many people assume. It has a long
                  history of use, is very effective in reducing bites and has minimal safety
                  concerns. . .

                  In the 60 years DEET has been for sale to the public, there have been few
                  reported cases of toxicity. Concerns have often been raised about DEET's
                  potential to be neurotoxic to children. But follow-up studies have not
                  linked DEET to neurotoxicity. A 2003 report concluded that evidence
                  does not support increased risk of adverse toxic effects in young children,
                  and a recent 2017 report also found it unlikely that DEET causes
                  neurotoxicity.


                                                    6
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 7 of 23




                  While products based on botanical extracts do not make our top picks,
                  they may be worth trying if bug-borne diseases are not known to be a
                  problem where you are going. But many of these products contain
                  allergens in highly concentrated forms. Effectiveness varies widely.

                  See https://www.ewg.org/research/ewgs-guide-bug-repellents (July 17, 2018) (last
                  accessed July 2, 2019).

            GREENERWAYS MISLEADING CAMPAIGN OF DISPARAGEMENT
                              AGAINST DEET

        39.       Despite the overwhelming scientific, government and consumer agency studies

showing DEET to be safe and effective when used as directed, Greenerways disparages DEET

with false, misleading, and deceptive claims.

        40.       Upon information and belief, Greenerways makes the false and misleading DEET

Claims for the purpose of spreading misinformation and scaring consumers away from

purchasing competing insect repellant products that contain DEET.

        41.       For instance, Greenerways' website, available at https://greenerways.com (last

accessed July 2, 2019), makes the following false or misleading claims:

             DEET "is hazardous to the health of people and animals."

             "The most serious concerns about DEET are its effects on the central nervous system.
              With overexposure to DEET, humans may experience memory loss, headaches,
              weakness, fatigue, muscle and joint pain, tremors and shortness of breath. DEET is
              known to cause neurological damage, and once it enters the bloodstream, it makes its
              way to the nervous system, where it is known to cause seizures and even deaths."

             "DEET is often sold in high concentrations in consumer bug repellents, even though
              the CDC recommends only a 30-50% concentration to protect against insects."

             "DEET is a powerful, harsh solvent that will break down and remove paint, fingernail
              polish, plastics & other synthetic substances."

             "DEET is classified as a harmful substance by the EU."




                                                  7
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 8 of 23



        42.       A Greenerways blog post, available at https://greenerways.com/blogs/breaking-

news-and-media/what-is-deet-and-will-it-ruin-my-clothes, also contains a video of Greenerways’

“Owner + Momprenuer” Jayme Bella making false and misleading statements regarding DEET.

See Exhibit A to Complaint.

        43.       This video referenced in Paragraph No. 42 is also available via Greenerways'

Instagram account at https://www.instagram.com/p/BqDC3QiAozF (last accessed July 2, 2019.)

        44.       Greenerways’ Instagram account, available at

https://www.instagram.com/greenerways_organic/?hl=en (last accessed July 2, 2019), makes

additional false, misleading and deceptive claims, such as:

             "The next time you’re looking at a mosquito repellent make sure you check the back
              for the ingredient DEET. If it contains this harmful chemical please stay away. This is
              used to burn plastic and can even remove the dye from your clothes."

             “DEET…IF IT’S NOT GOOD FOR YOUR CLOTHING, IT’S NOT GOOD FOR
              YOU.”


        45.       Greenerways' Facebook account, available at

www.facebook.com/greenerwaysorganic/ (las accessed July 2, 2019) makes the following false,

misleading, and deceptive statements:

                 "Greenerways avoid[s] using harmful chemicals like DEET. . . Greenerways[']
                  priority is keeping you and your children safe from harmful chemicals."

                 "Take out your current bug spray and read the ingredients. Do you see DEET as
                  an ingredient? If so, please be aware that bug sprays containing DEET are known
                  to damage clothing as well as be harmful to children with sensitive skin."

                 "Did you know that bug sprays containing DEET can damage your clothing?
                  DEET is a strong solvent that can damage materials like spandex, rayon, and
                  anything with screen printing – on any fabric!! Greenerways wants to inform all
                  moms and health advocates out there about the dangers of DEET."

                 "DEET. . .If it's not good for your clothing, it's not good for you."



                                                    8
ME1 30860218v.1
            Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 9 of 23



                   "Say NO to DEET. Did you know DEET is bad for your nervous system?"

                   "Mosquitos are a problem, but so are some repellents! Fortunately, there is a
                    #greenerway. Guarantee your family's safety with a safe, DEET-free organic bug
                    repellent."

          46.       Greenerways' Facebook page also contains the following image, which shows a

bottle labelled "CONTAINS DEET" and the universal skull and cross bones image denoting

poison:




          47.       A sample of Greenerways’ Instagram and Facebook posts regarding DEET are

also contained in Exhibit A to the Complaint.

          48.       Greenerways' false, misleading, deceptive and disparaging statements regarding

DEET are particularly troubling in light of the fact that mosquito and tick-borne diseases,

including Lyme Disease, West Nile Virus, Dengue, and Zika Virus, are a significant and growing

problem in the United States and its territories. See e.g., Rosenberg, et al., "Vital Signs: Trends

in Reported Vectorborne Disease Cases – United States and Territories, 2004-2016" (May 4,

2018) (available at

https://www.cdc.gov/mmwr/volumes/67/wr/mm6717e1.htm?s_cid=mm6717e1_x) (last accessed

July 2, 2019).




                                                    9
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 10 of 23



    GREENERWAYS ALSO MISLEADS THE PUBLIC REGARDING SAFETY AND
                        HEALTH BENEFITS

        49.       In addition to its campaign of misinformation regarding DEET, Greenerways

makes similarly false, deceptive, and misleading claims about the Products, including false or

misleading statements regarding the nature or composition of the Products, and false or

misleading claims regarding the safety and efficacy of the Products.

        50.       In its advertising, Greenerways makes false and misleading claims about the

effectiveness of its repellant products, including claims that its products repel "yellow fever

mosquitos" and "ALL mosquitos that may carry viruses."

        51.       The claims quoted in paragraph 50 are false because the products do not repel

ALL mosquitos, whether or not they "may carry viruses."

        52.       Moreover, claims such as those quoted in paragraph 50, above, violate EPA

Conditions for Minimum Risk Pesticides. Specifically, Condition 4 requires that that "minimum

risk pesticides" such as the Products must "not bear claims either to control or mitigate

organisms that pose a threat to human health, or insects or rodents carrying specific diseases."

See "Conditions for Minimum Risk Pesticides," available at https://www.epa.gov/minimum-risk-

pesticides/conditions-minimum-risk-pesticides (last accessed July 2, 2019).

        53.       Greenerways also makes false and misleading claims about whether the Products

are organic, which is a central theme of its marketing. For example, Greenerways claims its

"Bug Repellant" and "Bug Repellent for Kids" are “USDA Organic.” Greenerways claims that

the products are "USDA Organic."

        54.       Greenerways further claims that its “Bug Repellant” contains "organically grown

ingredients."




                                                  10
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 11 of 23



        55.       Greenerways also claims that its “2-in-1 SPF 30 Sunscreen & Bug Repellent," and

"Mosquito Bite-FreeZone" are “All Natural.”

        56.       Greenerways' claims that its products are "USDA Organic" and “All Natural” are

false and misleading. While certain of the ingredients in the products may be organic, other

ingredients are not.

        57.       Also, Greenerways' reference to "USDA" is misleading because it suggests a

finding of "organic" or endorsement of the product as "organic" by the USDA that does not exist.

        58.       Upon information and belief, Greenerways followed no established standard

regarding the production of its "organic" ingredients and has received no approval or

endorsement by the UDSA or any other agency.

        59.       Moreover, Greenerways' claims once again violate the EPA Conditions for

Minimum Risk Pesticides, which prohibit the products from utilizing "any statement directly or

indirectly implying that the pesticide . . . is recommended or endorsed by any agency of the

federal government." See "Conditions for Minimum Risk Pesticides," available at

https://www.epa.gov/minimum-risk-pesticides/conditions-minimum-risk-pesticides (last

accessed July 2, 2019).

        60.       Greenerways further misleads consumers by repeatedly claiming that its products

are "safe" for consumers without including any qualifications. The law requires that any safety

claims include a disclaimer such as "when used as directed" so as not to mislead consumers that

the product is safe regardless of how it is used.

        61.       Greenerways' claims that its products kill "ALL" insects, and the statements "NO

BURN! NO BITE!" and "BURN FREE BITE FREE DEET FREE" also violate Condition 6 of

the EPA Conditions for Minimum Risk Pesticides. These claims of effectiveness and safety are



                                                    11
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 12 of 23



not true in all circumstances, and they mislead consumers into the false belief that the Products

are more effective than they actually are.

        62.       Greenerways also falsely claims that its products are "hypoallergenic," "dermal

tested," and "soothing on skin."

        63.       Finally, Greenerways also falsely claims that its products are "gentle and safe for

even the most delicate skin and especially those who are chemically-sensitive," and there is "no

need to rinse."

        64.       Contrary to its false claims, the Products contain known skin irritants.

        65.       In fact, upon information and belief, consumers have complained about

developing skin irritation or burns after using the Products. For example, one consumer posted

on Greenerways’ Facebook page on or around June 30, 2019, stating:




                                                   12
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 13 of 23



          66.     Moreover, upon information and belief, the Products have not undergone

scientifically robust skin irritation testing with a population of sensitive and non-sensitive

individuals, reviewed and approved by a dermatologist, as is suggested by the label claim:

"dermal tested – hypoallergenic."

                            COUNT ONE:
 FALSE ADVERTISING, IN VIOLATION OF THE LANHAM ACT, 15 U.S.C. § 1125(A)

          67.     SCJ realleges and incorporates paragraphs 1 through 66 as though fully set forth

herein.

          68.     Greenerways has made statements of fact in its advertising with respect to the

Products that are literally false or, in the alternative, potentially misleading.

          69.     Greenerways' false statements of fact have actually deceived or have a tendency

to deceive consumers.

          70.     Greenerways' false statements are material in that they are likely to influence

consumers' purchasing decisions.

          71.     Greenerways has caused its false statements to enter interstate commerce.

          72.     SCJ already has been and likely will continue to be injured as a result of

Greenerways' false statements.

          73.     Upon information and belief, Greenerways' false advertising is knowing,

intentional, and willful.

          74.     Greenerways' violation of the Lanham Act is egregious.

          75.     SCJ has already suffered and is likely to continue to suffer pecuniary loss because

of Greenerways' false advertising.

          76.     SCJ has also suffered and continues to suffer immediate and irreparable harm as a

result of Greenerways' false advertising, for which there is no adequate remedy at law.


                                                   13
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 14 of 23



                                  COUNT TWO:
                  PENNSYLVANIA COMMON LAW UNFAIR COMPETITION

          77.     SCJ realleges and incorporates paragraphs 1 through 76 as though fully set forth

herein.

          78.     Greenerways' unfairly competed against SCJ by, inter alia: (1) making statements

of fact in its labeling, print advertisements, and internet advertisements with respect to the

Products that are untrue, deceptive, and/or misleading; and (2) violating federal law, including

the Lanham Act.

          79.     Greenerways’ actions and false statements had the effect of confusing customers

and was designed to mislead customers into believing that they were purchasing Products

superior to those manufactured and sold by SCJ.

          80.     Greenerways intentionally misrepresents the Products through the use of false and

misleading labeling, print advertisements and internet advertisements which prevents SCJ from

being able to compete fairly with Greenerways.

          81.     Greenerways’ false statements were made in connection with commercial

advertising and promotion.

          82.     Greenerways’ false statements actually deceived and/or had the likelihood of

deceiving retail consumers as well as the public.

          83.     Greenerways’ false statements were likely to influence the purchasing decisions

of the persons to whom they were disseminated.

          84.     Greenerways’ false statements have injured, and likely will continue to injure SCJ

by causing SCJ to lose customers and sales.

          85.     Greenerways’ false statements were made in commerce.




                                                  14
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 15 of 23



        86.       Greenerways deliberately engaged in conduct that has been, and is, malicious,

willful, and/or in reckless disregard for SCJ’s rights, thus entitling SCJ to punitive damages

against Greenerways.

        87.       As a result of Greenerways’ false statements, SCJ has sustained damages

including, but not limited to, lost sales and business opportunities, as well as damage to its

reputation, goodwill, and brand quality.

                                              JURY DEMAND

        88.       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, SCJ requests a

jury trial of all issues so triable in this action.

                                         REQUEST FOR RELIEF

    Wherefore, Plaintiff S.C. Johnson & Son, Inc., respectfully prays for judgment:

              a. Permanently enjoining and restraining Greenerways, its employees, agents, and

                  representatives, and all persons acting in concert or in participation with them,

                  from employing advertising using the false and/or misleading statements outlined

                  herein, and any substantially similar claims.

              b. Awarding to SCJ all of SCJ's damages, including actual, compensatory,

                  consequential, and incidental damages in an as-yet undermined amount;

                  reasonable attorneys' fees and costs, and a sum up to three times those damages,

                  pursuant to 15 U.S.C. § 1117 as well as punitive damages.

              c. Awarding to SCJ exemplary damages against Greenerways in an amount

                  sufficient to deter similar future misconduct.

              d. Awarding SCJ prejudgment and post-judgment interest on any monetary award

                  according to the maximum allowable legal rate.



                                                      15
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 16 of 23



             e. Awarding SCJ such other and further relief as this Court may deem just

                  and proper.




Dated: July 3, 2019                           Respectfully Submitted

                                              McCARTER & ENGLISH, LLP


                                              By: /s/ Daniel J. Brown
                                              Daniel J. Brown (PA ID No. 324466)
                                              Allison Morrissey (PA ID No. 320366)
                                              1600 Market Street, Suite 3900
                                              Philadelphia, PA 19103
                                              Telephone: (215) 979-3800
                                              Facsimilie: (215) 988-4318
                                              djbrown@mccarter.com
                                              amorrisey@mccarter.com

                                                     and

                                              REINHART BOERNER VAN DEUREN S.C.
                                              David G. Hanson (WI ID No. 1019486)
                                              Paul J. Stockhausen (WI ID No. 1034225)
                                              Jessica H. Polakowski (WI ID No. 1061368)
                                              Monica A. Mark (WI ID No. 1082428)
                                              Andrea M. Davenport (WI ID No. 1088374)
                                              1000 N. Water Street, Suite 1700
                                              Milwaukee, WI 53202
                                              Telephone: (414) 298-1000
                                              Facsimile: (414) 298-8097
                                              dhanson@reinhartlaw.com
                                              pstockhausen@reinhartlaw.com
                                              jpolakowski@reinhartlaw.com
                                              mmark@reinhartlaw.com
                                              adavenport@reinhartlaw.com

                                              Attorneys for Plaintiff, S.C. Johnson & Son, Inc.




                                                16
ME1 30860218v.1
           Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 17 of 23




                          EXHIBIT A




ME1 24830865v.1
         Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 18 of 23



                 Sample of Greenerways’ Blog Posts, Instagram Posts, and
                            Facebook Posts Regarding DEET

I.     Blog Post – What is DEET and Will it Ruin My Clothes?

Stills from Video:




                                                Jayme Bella, owner of Greenerways, holding what
                                               appears to be a bottle of an SCJ Off! insect repellant
                                              while discussing the alleged harmful effects of DEET.




                                [Continued on next page.]
         Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 19 of 23




Transcript of Video:
What’s wrong with DEET? Oh boy, where do I start? DEET is a very toxic, corrosive chemical
that, when applied to the t-shirt, can remove all of the ink. It can also melt plastics. So imagine
when you’re putting that on your skin and it goes right into your bloodstream. The side effects
are tremendous. You can have anything from nausea, dizziness, shortness of breath, all the way
to cancer & death.
Available at: https://greenerways.com/blogs/breaking-news-and-media/what-is-deet-and-will-it-
ruin-my-clothes (last accessed July 2, 2019.)
Also available via Greenerways’ Instagram account at:
https://www.instagram.com/p/BqDC3QiAozF/ (last accessed July 2, 2019.)
       Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 20 of 23



II.   Sample Instagram Posts
        Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 21 of 23




Available at: https://www.instagram.com/greenerways_organic/?hl=en (last accessed July 2,
2019).
        Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 22 of 23



III.   Sample Facebook Posts
         Case 2:19-cv-02920-TJS Document 1 Filed 07/03/19 Page 23 of 23




Available at: https://www.facebook.com/greenerwaysorganic/ (last accessed July 2, 2019).
